Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 11,242,435. This is a statutory double patenting rejection.
	The instant claims appear to be an exact copy of the initially filed claims in 16/924953 which matured into 11,242,435.  Should Applicant amend the claims to overcome this statutory double patenting rejection, Applicant is reminded this most likely will lead to non-statutory double patenting rejections over 11,242,435 and/or 10,759,913.



Allowable Subject Matter
Claims 1-20 would be allowable upon resolution the statutory double patenting rejection above and any subsequent non-statutory double patenting rejection that may be necessitated to overcome the statutory double patenting rejection and no §112 issues being introduced into the claims.
The closest prior art is Chen (U.S. 2012/0021155) which teaches the components of the claims but for the aldehyde-aniline condensate.  Chen does not teach or suggest the use of an aniline-aldehyde in any way such as an accelerator. (See ¶[0012])
	The closest prior art that teaches such a condensate for rubber materials is Baur (U.S. 4,396,756) which teaches condensation products of aniline and aldehydes which are useful as tackifiers for rubber articles.  Baur does not teach or suggest gloves such as those of Chen or the instant application and the exemplified amounts are 5 parts per hundred rubber of the aniline-aldehyde condensate which is in far excess to that used generally of the instant invention. (Column 4 line 10-15) (See instant claim 20 also).  While the amount is not recited by the broadest claims, this suggests the rubber compound compositions of Baur and Chen would be tacky, which is not reasonably suggested to be a property of any of the end uses or compositions of Chen.  Further Baur does not teach or suggest the use of the aniline-aldehydes in latex formulations which is the main thrust of the disclosure of Chen and also the instant application. Williams (U.S. 4,258,105) further suggests in Table 1 the tackifying effect of butraldehyde-aniline as taught by Baur. Baur also suggest the aniline-aldehyde compositions are useful as anti-aging agents even where a tackifying effect is not required at all, however, it is entirely unclear how to achieve this effect without adding some amount of tackifying effect.
	Cadwell (U.S. 1,417,970) teaches rubber compositions free of bad odor and poisonous qualities with an improvement in tensile strength (Column 2 lines 55-70; page 3 line 110-115). Cadwell does not teach other vulcanization accelerators used such as xanthogen polysulfides and does not teach or suggest latexes such as those preferred by Chen.
	Further, Stevenson (U.S. 4,695,609) teaches xanthogen polysulfide for use in latex glove manufacture (skin contact areas) (Column 3 lines 25-40) which have an improvement to the environment, (Column 8 lines 10-15), but also eliminate the need for amine type secondary accelerators (Column 4 lines 50-55).  This suggests the use of an amine-aldehyde in Chen is not required or useful as Chen already uses xanthogen polysulfides as accelerators.
	Anna, Chemical Protective Clothing pg 15, teaches amine aldehydes are considered allergens. Aniline is a primary amine.  This would suggest the use of such a condensate would add a potential allergen to the compositions which Chen, Stevenson and the instant application appear to be strongly against considering their titles and each of the references / application being drawn to skin contact.
	Based on the above evidence, while aniline-aldehydes are known as vulcanization accelerators or useful as tackifying agents as taught by Cadwell and Baur, there is no reasonable expectation of success achieving the their taught benefits as they are not taught or suggested to be used in the primarily latex driven processing of Chen.  Further, it is not reasonable to conclude that the tackiness of Baur would be a desirable characteristic to have in the rubber composition of Chen and there is no way to know how the alternative anti-aging effect would happen, if at all, considering the differences with Chen. 
	Finally, Anna suggests the use of aniline-aldehydes introduces a potential allergen to the composition of Chen which does not desire allergens and Stevenson suggests amines, of which aniline-aldehyde condensates are species thereof, are unnecessary in combination with a xanthogen polysulfide.
	In regards to non-skin contact art as a basis, Sisco (U.S. 3,626,052) teaches rubber formulations for meteorological balloons which comprises heptaldehyde-aniline reaction products and zinc dibenzyl dithiocarbamate.  (Example I)  Sisco does not appear to be analogous to the instant application and does not teach or suggest alternatives or reason to use heptaldehyde-aniline in the formulations.  Considering the teachings of Stevenson, this use of xanthogen polysulfide for some reason in Sisco would suggest the removal of the heptaldehyde-aniline as it would be considered unnecessary.
	The above evidence suggests to one of ordinary skill in the art that aniline-aldehyde, while known in the art as a vulcanization accelerator, in practicing the invention of Chen is only arrived at via improper hindsight and/or without a reasonable expectation of success in the benefit of specifically an aniline-aldehyde accelerator taught by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299.  The examiner can normally be reached on 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christopher M Rodd/            Primary Examiner, Art Unit 1759